Title: From George Washington to David Brooks, 5 September 1782
From: Washington, George
To: Brooks, David


                  Sir
                     
                     Head Quarters Ver Plank’s Point Septr 5th 1782
                  
                  I enclose you Extracts of Observations made by the Clerks of Accounts &c. on the Accounts of the Contractors respecting Issues—You will be pleased to state the matter, so far as it relates to your Agency in the Departmt for the satisfaction of those concern’d properly, & in order to shew that no more provisions have been drawn than were necessary for the intended purposes.  I am Sir your Most Obedt Servt.
                  
               